PER CURIAM.
Plaintiffs appeal from a summary final judgment which determined that their product liability action against Fulton Manufacturing Corp. (Fulton) was barred by section 95.031(2), Florida Statutes (1983).1 Suit was filed by plaintiffs in May, 1984, alleging that plaintiff Francis H. Keyes was injured oh February 15, 1984, by a defective winch manufactured by Fulton. It was established that Keyes had purchased the winch on August 3, 1971. Fulton moved for summary judgment on grounds the action was barred by section 95.031(2), as it was not commenced within 12 years after the date of delivery of the completed product to its original purchaser (Keyes). The trial court predicated its summary ruling on Pullum v. Cincinnati, Inc., 476 So.2d 657 (Fla.1985), appeal dismissed, — U.S. —, 106 S.Ct. 1626, 90 L.Ed.2d 174 (1986) (holding statute constitutional; overruling Battilla v. Allis Chalmers Mfg. Co., 392 So.2d 874 (Fla.1980)). We affirm. Shaw v. General Motors Corp., 503 So.2d 362 (Fla. 3d DCA 1987), and authorities cited. As in Shaw, we certify the following questions to the Florida Supreme Court as questions of great public importance:
I. WHETHER THE LEGISLATIVE AMENDMENT OF SECTION 95.031(2), FLORIDA STATUTES (1983), ABOLISHING THE STATUTE OF REPOSE IN PRODUCT LIABILITY ACTIONS,[2]SHOULD BE CONSTRUED TO OPERATE RETROSPECTIVELY AS TO A CAUSE OF ACTION WHICH ACCRUED BEFORE THE EFFECTIVE DATE OF THE AMENDMENT.
*1100II. IF NOT, WHETHER THE DECISION OF PULLUM V. CINCINNATI, INC., 476 SO .2D 657 (FLA.1985), APPEAL DISMISSED, — U.S. —, 106 S.CT. 1626, 90 L.ED.2D 174 (1986), WHICH OVERRULED BATTILLA V ALLIS CHALMERS MFG. CO., 392 S0.2D 874 (FLA.1980), APPLIES SO AS TO BAR A CAUSE OF ACTION THAT ACCRUED AFTER THE BATTILLA DECISION BUT BEFORE THE PUL-LUM DECISION.
Affirmed.

. Actions for products liability ... must be begun ... within 12 years after the date of delivery of the completed product to its original purchaser ... regardless of the date the defect in the product ... was or should have been discovered.


. Chapter 86-272, Laws of Florida.